EXHIBIT DEP Holdings, LLC Unaudited Condensed Consolidated Balance Sheet at March 31, 2009 DEP HOLDINGS, LLC TABLE OF CONTENTS Page No. Unaudited Condensed Consolidated Balance Sheet as of March 31, 2009 2 Notes to Unaudited Condensed Consolidated Balance Sheet: Note 1 – Business Overview and Basis of Financial Statement Presentation 3 Note 2 – General AccountingMatters 4 Note 3 – Accounting for Equity Awards 5 Note 4 – Derivative Instruments and Hedging Activities 5 Note 5 – Inventories 8 Note 6 – Property, Plant and Equipment 9 Note 7 – Investments in and Advances to Unconsolidated Affiliate – Evangeline 9 Note 8 – Intangible Assets and Goodwill 10 Note 9 – Debt Obligations 10 Note 10 –Equity and Noncontrolling Interest 11 Note 11 – Business Segments 12 Note 12 – Related Party Transactions 13 Note 13 – Commitments and Contingencies 15 1 DEP HOLDINGS, LLC UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET AT MARCH 31, 2009 (Dollars in millions) ASSETS Current assets Cash and cash equivalents $ 22.6 Accounts receivable – trade, net of allowance for doubtful accounts 84.6 Gas imbalance receivables 26.7 Accounts receivable – related parties 3.0 Inventories 14.8 Prepaid and other current assets 4.1 Total current assets 155.8 Property, plant and equipment, net 4,444.9 Investments in and advances to unconsolidated affiliate – Evangeline 4.9 Intangible assets, net of accumulated amortization of $36.2 50.1 Goodwill 4.9 Other assets 1.3 Total assets $ 4,661.9 LIABILITIES ANDEQUITY Current liabilities Accounts payable – trade $ 94.4 Accounts payable – related parties 20.1 Accrued product payables 68.6 Accrued costs and expenses 0.4 Other current liabilities 24.3 Total current liabilities 207.8 Long-term debt (see Note 9) 470.3 Other long-term liabilities 12.1 Equity: (see Note 10) DEP Holdings, LLC member’s equity: Member interest 1.0 Accumulated other comprehensive loss (“AOCL”) - member (0.1 ) Total DEP Holdings, LLC member’s interest 0.9 Noncontrolling interest: Limited partner interest in Duncan Energy Partners 769.4 DEP I Midstream Businesses – Parent 482.7 DEP II Midstream Businesses – Parent 2,726.1 AOCL - noncontrolling interest (7.4 ) Total noncontrolling interest 3,970.8 Total noncontrolling interest and members' equity 3,971.7 Total liabilities andequity $ 4,661.9 The accompanying notes are an integral part of this balance sheet. See Note 1 for information regarding the basis of financial statement presentation. 2 DEP HOLDINGS, LLC NOTES TO UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET Except as noted within the context of each footnote disclosure, dollar amounts presented in the tabular data within these footnote disclosures are stated in millions of dollars. Note 1. Business Overview and Basis of Financial Statement Presentation Company Organization and Background DEP Holdings, LLC (“DEP GP”) is a
